In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00409-CV

IN RE S.W., Relator                         §   Original Proceeding

                                            §   393rd District Court of Denton County, Texas

                                            §   Trial Court No. 17-2228-393

                                            §   February 3, 2022

                                            §   Memorandum Opinion by Justice Wallach

                                     JUDGMENT

      This court has considered relator’s petition for writ of mandamus and motion

for emergency relief and holds that the petition should be conditionally granted.

Accordingly, we conditionally grant the writ of mandamus and direct the trial court to

vacate its temporary orders naming Grandmother possessory conservator and

granting her possession of and access to B.T. and to dismiss Grandmother’s claims

for lack of standing. Only if the trial court fails to comply with this court’s order will

we issue the writ. We further deny Mother’s motion for emergency relief as moot.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Mike Wallach___________________
   Justice Mike Wallach